Order affirmed, without costs of this appeal to any party. Memorandum: Under the circumstances here presented, we think the Special Term was well within the boundaries of its discretion in modifying the preclusion orders previously made. We are aware of the lax practice of many attorneys in failing to comply with the provisions of rule 115 of the Rules of Civil Practice. We do not condone this practice. The rule is a beneficial one to promote expedition in the disposition of litigated matters, and bills of particulars should be served within the time limited by that rule. On the other hand, we should not, as a matter of course by a preclusion order, in effect dismiss a complaint and thus penalize a litigant for the failure of his attorney to comply with the rule. It is the duty of an attorney to comply with the rules for the protection *1029of his client. Failure to do so subjects him to liability to his client if the latter is damaged. All concur. (Appeals from an order modifying preclusion orders.) Present — McCurn, P. J., Kimball, Piper, Wheeler and Van Duser, JJ. [See 285 App. Div. 859.]